 1
 2

 3                                                                  ~~-
                                                                     '  S 2019
4

 5
6
 7
 8
9
                           UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORI~TIA
11
12
13
14
15   UNITED STATES OF AMERICA,                CR 12-01135-RGK-14
16                               Plaintiff,   ORDER OF DETENTION AFTER
                                              HEARING (Fed.R.Crim.P. 32.1 a)(6)
17           v.                               Allegations of Violations ofPro anon/
                                              Supervised Release Conditions)
18   CARLOS DELGADO,
19
20
           On arrest warrant issued by a United States District Court involving alleged
21
     violations of conditions of probation or Supervised Release,
22
           The court finds no condition or combination of conditions that will
23
     reasonably assure:
24
          (A)             the appearance of defendant as required; and/or
25
          (B) (           the safety of any person or the community.
26
     //
27
     //
28
 1          The court concludes:
2 A.   ~    Defendant poses a risk to the safety ofother persons or the community
3           because defendant has not demonstrated by clear and convincing
4           evidence that.

5
6
 7
 s
9
10 (B) (~   Defendant is a flight risk because defendant has not shown by clear
11          and convincing evidence that:
12
13
14              t~ U ~ G vZ vv JL~f~~t~               4

is
16               ~-~— ~lz ~ G~ ~~
17     IT IS ORDERED that defendant be detained.
18
19 DATED:    ~ ~~✓/
20
21
22                                     ~/

23
                               LJrTITED STA        MAGISTRATE JUDGE
24
25
26
27
28

                                       2
